

117 HRES 591 IH: Expressing support for the recognition of August 22 through 28, 2021, as Wildfire Preparedness Week, the national event educating the public on fire safety and preparedness, and supporting the goals of a Wildfire Preparedness Week.
U.S. House of Representatives
2021-08-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 591IN THE HOUSE OF REPRESENTATIVESAugust 17, 2021Mrs. Torres of California (for herself, Mr. Aguilar, Mr. Takano, Ms. Matsui, Mr. Costa, Mr. Panetta, Mr. Vargas, Mr. McNerney, Mr. Huffman, Ms. Chu, Ms. Roybal-Allard, Mr. Gomez, Ms. Bass, Ms. Waters, Ms. Brownley, Mr. Cárdenas, Mr. Correa, Mrs. Napolitano, Mr. Lieu, Ms. Sánchez, Mr. Lowenthal, Ms. Porter, Ms. Speier, Ms. Barragán, Mr. Garamendi, Ms. Lee of California, Mr. Swalwell, Mr. Thompson of California, Mr. DeSaulnier, Mr. Schiff, Ms. Lofgren, and Mr. Levin of California) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the recognition of August 22 through 28, 2021, as Wildfire Preparedness Week, the national event educating the public on fire safety and preparedness, and supporting the goals of a Wildfire Preparedness Week.Whereas Wildfire Preparedness Week increases awareness of the threat of wildfires and knowledge of lifesaving tactics;Whereas Wildfire Preparedness Week, like other designated weeks or days for natural disasters, promotes educational initiatives, encourages community programming, and increases overall knowledge and preparedness;Whereas Wildfire Preparedness Week aligns with the State of California and President Biden’s suppression efforts through resource management and bolsters the economy by creating a more permanent firefighting workforce;Whereas firefighters are on the frontlines and are at an increased risk of developing cancer and respiratory diseases because they are exposed to smoke and hazardous chemicals in the line of duty;Whereas, in 2020, wildfires burned more than 4 million acres across California, over 1 million acres in Oregon, and over 840,000 acres in Washington;Whereas nearly 85 percent of wildland fires in the United States are caused by humans;Whereas from January 1, 2021, through July 14, 2021, there have been over 4,000 fires and over 142,000 acres burned in the United States;Whereas the wildfire season in California increases every year in length and frequency of fires; andWhereas preventative measures exist to help individuals and communities increase their fire resilience through—(1)evacuation planning; (2)vegetation and forest management; and(3)limited use of combustibles during high heat or drier seasons, including fireworks, exhaust, and open flames: Now, therefore, be itThat the House of Representatives—(1)supports the goals of Wildfire Preparedness Week;(2)supports resources and educational initiatives that communicate how affected communities can prevent wildfires and react during a wildfire; and(3)encourages increased awareness of and preparedness for the threat of wildfires and subsequent suppression efforts.